Exhibit 10.38
 
AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENTS AND WARRANTS

 
This AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT AND WARRANTS (this
“Amendment”) is made and entered into as of March 9, 2007, by and among Sulphco,
Inc., a Nevada corporation (the “Company”), and the purchasers identified on the
signature pages hereto (each, a “Purchaser” and, collectively, the
“Purchasers”).
 
RECITALS
 

      1.  
The Company and the Purchasers are parties to (i) a Securities Purchase
Agreement, dated as of June 1, 2004 (the “June 1st Purchase Agreement”) pursuant
to which the Company issued and sold to the Purchasers shares of common stock,
par value $0.001 (the “Common Stock”) and certain warrants (the “June 1st
Warrants”), (ii) a Securities Purchase Agreement, dated as of June 14, 2004 (the
“June 14th Purchase Agreement”) pursuant to which the Company issued and sold to
the Purchasers shares of Common Stock and certain warrants (the “June 14th
Warrants”), and (iii) a Securities Purchase Agreement, dated as of March 29,
2006 (the “2006 Purchase Agreement”, and together with the June 1st Purchase
Agreement and the June 14th Purchase Agreement, the “Purchase Agreements”)
pursuant to which the Company issued and sold to the Purchasers shares of Common
Stock and certain warrants (the “2006 Warrants”, and together with the June 1st
Warrants and June 14th Warrants, the “Warrants”). Capitalized terms used and not
defined in this Amendment shall have the respective meanings set forth in the
Purchase Agreements and Warrants.

 

      2.  
The Company and the Purchasers now wish to further modify certain terms of the
Warrants.

 
NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and each Purchaser, severally and not jointly, agree
as follows:
 
 
 

--------------------------------------------------------------------------------

 
 

      1.  
Exercise of Warrants. Subject to the terms hereof, each Purchaser agrees to
exercise the June 1st Warrants, June 14th Warrants and the 2006 Warrants as set
forth herein.

 

          1.1  
The Exercise Price on the 2006 Warrants shall be reduced from $6.805 to ____.
(the “Market Price”).1

 

          1.2  
Subject to the terms hereof, each Purchaser agrees to exercise (i) 100% of the
June 1st Warrants and June 14th Warrants issued to such Purchaser and (ii) 50%
of the 2006 Warrants issued to such Purchaser, in each case as set forth on
Schedule A hereto on the Business Day following the date of this Agreement
(“Closing Date”). In consideration for such exercise, the Company shall issue to
each Purchaser a warrant in the form of Exhibit A attached hereto (the
“Additional Warrants”), registered in the name of such Purchaser, pursuant to
which such Purchaser shall have the right to acquire the number of shares of
Common Stock indicated opposite such Purchaser’s name on Schedule A hereto under
the heading “Additional Warrant Shares” at an Exercise Price equal to the Market
Price per share.

 

          1.3  
Each Purchaser shall have the option within 90 calendar days of the date hereof
to exercise all or any portion of the remaining 2006 Warrants and receive an
additional warrant, registered in the name of such Purchaser, pursuant to which
such Purchaser shall have the right to acquire the number of shares of Common
Stock that it exercises pursuant to this Section 1.3. Such additional warrant
shall be exercisable at the Market Price and be in the same form as the
Additional Warrant. For the purposes of this Amendment, the additional warrant
issued under this Section 1.3 shall be deemed an “Additional Warrant” and the
shares issuable upon exercise of the additional warrant shall be included in the
Additional Registration Statement filed pursuant to Section 3 below.

 

      2.  
Closing. Subject to the terms hereof, each Purchaser and the Company agrees that
the closing of the issuance of the Additional Warrants (the “Closing”) shall
occur on the Closing Date.

 

          2.1.  
On the Closing Date, the Company shall (i) issue to each Purchaser a warrant in
the form of Exhibit A hereto, registered in the name of such Purchaser pursuant
to which such Purchaser shall have the right to acquire the number of shares of
Common Stock indicated opposite such Purchaser’s name on Schedule A hereto under
the heading “Additional Warrant Shares”, and (ii) issue to each Purchaser a
certificate representing the number of Warrant Shares exercised under the
Warrants.

 

--------------------------------------------------------------------------------

1 Closing Price on the Trading Day immediately preceding the Closing Date.
 
 
2

--------------------------------------------------------------------------------

 
 

          2.2.  
On the Closing Date, each Purchaser shall deliver to the Company the Exercise
Notice required under the Warrants and the Exercise Price in immediately
available funds.

 

      3.  
Registration.

 

          3.1  
The Company will use commercially reasonable efforts to prepare and file a
registration statement (the “Additional Registration Statement”) to cover all
shares of Common Stock issuable under the Additional Warrants (the “Additional
Registrable Securities”) as soon as possible, but in no event later than 90 days
after the Closing Date (the “Filing Date”).

 

          3.2  
The Company shall use commercially reasonable efforts to prepare and file a
post-effective amendment to the registration statement (the “Registration
Statement”) covering the June 1st Warrants and the June 14th Warrants as soon as
possible, but in no event later than 5 business days after the Company files the
Form 10-K for the period ended December 31, 2006 (the “Post Effective Amendment
Filing Date”).

 

          3.3  
The Company hereby agrees to amend and restate the Company’s Form 10-Q for the
periods ending March 31, 2006, June 30, 2006 and September 30, 2006 within 15
days of the Closing Date (the “Restatement Filing Date”).

 

          3.4  
In the event the Company does not file the Additional Registration Statement by
the Filing Date or the post effective amendment to the Registration Statement by
the Post Effective Amendment Filing Date (each, an “Event”), each Purchaser
shall be entitled to receive on the date of such Event (the “Event Date”) an
amount in cash, as partial liquidated damages and not as a penalty, equal to 1%
of the aggregate Exercise Price paid by such Purchaser pursuant to Section 2.2
of this Amendment; and on each monthly anniversary of the Event Date thereof (if
the applicable Event has not been cured), the Company shall pay to each
Purchaser an amount in cash, as partial liquidated damages and not as a penalty,
equal to 1% of the aggregate purchase price paid by such Purchaser pursuant to
the Section 2.2 of this Amendment (the “Liquidated Damages”). The Liquidated
Damages shall not exceed 12% of the aggregate Exercise Price paid by each
respective Purchaser pursuant to Section 2.2 of this Amendment.

 

      4.  
Continued Validity of Transaction Documents under the Purchase Agreement; Waiver
of Prior Defaults. The parties hereto agree that the Purchase Agreements and the
other transaction documents (the “Transaction Documents”) entered into in
connection therewith (as amended by this Amendment), remain in full force and
effect, modified to the extent and only to the extent necessary to give effect
to this Amendment and the transactions herein contemplated. The parties agree
that any default or event of default that has occurred, prior to the effective
date hereof, under any of the Transaction Documents is waived by each of the
Purchasers.

 
 
3

--------------------------------------------------------------------------------

 
 

      5.  
Representations and Warranties.

 

          5.1.  
The Company hereby represents and warrants to the Purchasers that each of the
representations and warranties set forth in Section 3.1 of the June 14th
Purchase Agreement are true and correct as of the date hereof with the exception
of Sections 3.1(g), 3.1(h), 3.1(i), 3.1 (s), 3.1(w), 3.1(x), 3.1(y), and 3.1(z)
for which the Company makes no representations and warranties. Schedule B,
attached hereto, describes the status of current litigation of Mark Neuhas v.
Sulphco, Inc. and Rudolph W. Gunnerman.

 

          5.2.  
Each Purchaser hereby, as to itself only and for no other Purchaser, represents
and warrants to the Company that each of the representations and warrants set
forth in Section 3.2 of the June 14th Purchase Agreement are true and correct as
of the date hereof.

 

      6.  
Miscellaneous.

 

          6.1.  
Fees and Expenses. The Company has agreed to reimburse Iroquois Master Fund,
Ltd. (“Iroquois”) $15,000 for its legal fees and expenses in connection with
this Amendment. Accordingly, the amount Iroquois must pay to the Company upon
exercise of the Warrants under Section 1 shall be reduced by $15,000. Except for
the foregoing, each party hereto will bear the fees and expenses of its own
counsel and advisors in connection with the negotiation and entering into of
this Amendment. The Company shall pay all transfer agent fees, stamp taxes and
other taxes and duties levied in connection with the issuance of any Securities.

 

          6.2.  
Entire Agreement. This Amendment and the Transaction Documents, together with
the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

          6.3.  
Equal Treatment of Purchasers. No consideration shall be offered or paid to any
person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration is also offered to
all of the parties to the Transaction Documents.

 

          6.4.  
Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective as specified in the Purchase Agreement. The address for such
notices and communications shall be as set forth on the signature pages attached
to the Purchase Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 

          6.5.  
Amendments; Waivers. No provision of this Amendment may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Amendment shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

          6.6.  
Amendment Controls. If any topic is addressed both in the Purchase Agreement (or
any document related thereto) and in this Amendment, this Amendment shall
control.

 

          6.7.  
Construction. The headings herein are for convenience only, do not constitute a
part of this Amendment and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Amendment will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

 

          6.8.  
Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof. The parties agree that
Section 7.9 of the June 14th Purchase Agreement shall apply to this Amendment as
if set forth in its entirety herein.

 

          6.9.  
Survival. The representations and warranties contained herein shall survive the
delivery, exercise and/or conversion of the securities, as applicable for the
applicable statute of limitations.

 

          6.10.    
Execution. This Amendment may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same document and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.

 

          6.11.    
Severability. If any provision of this Amendment is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Amendment shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Amendment.

 

          6.12.    
Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser hereunder are several and not joint with the obligations of any
other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser. Nothing contained herein,
and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Amendment and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The Purchasers have not relied upon the same legal counsel in their
review and negotiation of this Amendment. The Company has elected to provide all
Purchasers with the same terms and form of Amendment for the convenience of the
Company and not because it was required or requested to do so by the Purchasers.
Each Purchaser represents that it has been represented by its own separate legal
counsel in its review and negotiations of this Amendment and each party
represents and confirms that Malhotra & Associates LLP represents only Iroquois
in connection with this Amendment.

 
(Signature Pages Follow)
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 

 
SULPHCO, INC.
 
 
By: __________________________________________
Name:
Title: 

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASERS FOLLOWS]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Investing Entity:
____________________________________________________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
______________________________________________________________________________________________
Name of Authorized Signatory:
________________________________________________________________________________________________________________
Title of Authorized Signatory:
_________________________________________________________________________________________________________________
Email Address of Authorized
Entity:_____________________________________________________________________________________________________________


 
7

--------------------------------------------------------------------------------

 

Schedule A
 

   
June 1st
 
June 14th
 
2006
 
Additional
 
Purchaser
 
Warrant Shares
 
Warrant Shares
 
Warrants
 
Warrant Shares
                     
Nancy Abbe Trust
   
58,335
   
36,960
         
95,295
                             
Merav Abbe Irrevocable Trust
   
116,667
   
73,920
         
190,587
                             
Coleman Abbe
   
29,168
   
18,480
         
47,648
                             
Bruce Bernstein
   
43,750
   
27,720
         
71,470
                             
Romana Ltd
   
116,667
   
73,920
         
190,587
                             
Ellis International Ltd Inc.
   
262,500
   
170,520
   
150,000
   
583,020
                             
Hardip K Sethi
   
15,556
   
9,856
         
25,412
                             
Scot J. Cohen
   
350,000
   
332,640
         
682,640
                             
Cranshire Capital LP
   
175,000
               
175,000
                             
Michael Gantcher
         
21,000
         
21,000
                             
Joshua Silverman
         
21,000
         
21,000
                             
Brian Daly
   
14,581
   
9,240
         
23,821
                             
Northfield Advisors Inc.
           
250,000
   
250,000
                             
Iroquois Master Fund, Ltd.
           
350,000
   
350,000
                             
Eli Levitin
           
10,000
   
10,000
                             
Morris Wolfson
           
25,000
   
25,000
                             
Aaron Wolfson
           
50,000
   
50,000
                             
Abraham Wolfson
           
15,000
   
15,000
                             
South Ferry #2
           
100,000
   
100,000
                             
Sonia Corp.
           
50,000
   
50,000
                             
Blizzard Capital Ltd.
           
1,000,000
   
1,000,000
                                                 
Total
   
1,182,224
   
795,256
   
2,000,000
   
3,977,480
 

 
 
8

--------------------------------------------------------------------------------

 
 
Schedule B


In the case of Mark Neuhas v. SulphCo, Inc. and Rudolph W. Gunnerman, in the
Second Judicial District Court, in and for the County of Washoe, Case No. CV06
02502, Dept. No. 1, Mark Neuhaus has sued the Company relating to a purported
Non-qualified Stock Option Agreement, dated on or about March of 2002. Mr.
Neuhaus claims in that lawsuit that he was entitled to purchase three million
shares of the Company at $0.01 per share pursuant to the purported Non-qualified
Stock Option Agreement. In the lawsuit, Mr. Neuhaus is seeking either to require
the Company to issue the shares pursuant to the alleged agreement, or, in the
alternative, damages as a result of the Company’s refusal to issue shares
pursuant to the alleged agreement. The Company is proceeding with a vigorous
defense of the lawsuit. Trial in this case is scheduled for September 24, 2007.
 
 
9